Citation Nr: 0904250	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-41 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for gunshot wound 
residuals of the abdominal wall, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1940 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) which denied entitlement to a rating higher than 
10 percent for residuals of a gunshot wound of the abdominal 
wall.  In July 2007, the veteran testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  Also, in July 2007, the veteran's case was advanced 
on the docket due to his advanced age.

The Board issued a decision in August 2007 which denied the 
veteran's appeal.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2008, the Secretary of Veterans Affairs (VA) and the 
veteran, through an attorney, filed a Joint Motion to vacate 
the Board's decision and remand the case for further action.  
The Court granted that motion later in May 2008.  

In the Joint Motion, it was noted that in the previous 
decision the Board had stated that a separate compensable 
rating for an abdominal scar was not warranted as separate 
ratings for a peritoneal adhesion and scarring would result 
in pyramiding.  The Joint Motion stated, however, that the 
Board had not provided an adequate statement of the reasons 
and bases for such a conclusion.  The Board was specifically 
instructed to address whether the peritoneal adhesion and the 
skin scar were manifested as the same disability, and whether 
the pain the appellant experienced from his scar was the same 
pain that had been reported to be associated with his 
abdominal scar.  It was further stated that if the medical 
evidence necessary to make such a determination was not of 
record, then the Board should obtain a medical examination or 
opinion that provided the information necessary to make such 
a determination.  

The Joint Motion further stated that a remand was required 
because the Board had not addressed whether an increased 
rating was warranted for any muscle injury of the abdominal 
wall under 38 C.F.R. § 4.73 (muscle injuries).  Again, it was 
noted that if the medical evidence necessary to make such a 
determination was not of record, the Board should obtain a 
medical examination.  

In light of the foregoing instructions, the Board concluded 
that a remand for a medical examination was warranted.  The 
Board remanded the case for additional action in July 2008.  
The requested actions have since been completed.  The case is 
now before the Board for further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a gunshot 
wound to the abdominal wall consist of a single non-disabling 
condition manifested by complaints of pain, and have not 
resulted in any additional disability such as muscle injury.  

2.  The wound is not a "moderately severe" disorder with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the abdominal wall have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.14, 4.114, Diagnostic Code 7301, 4.118, 
Diagnostic Code 7804 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
The Court has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  The U.S. Court of Appeals for 
the Federal Circuit recently held that any error in a VCAA 
notice should be presumed prejudicial.  The claimant bears 
the burden of demonstrating such error.  VA then bears the 
burden of rebutting the presumption.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007). 

The Board notes that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the veteran that, to substantiate a claim, the veteran 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran.  Additionally, the 
veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

In June 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The June 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also notified in an August 2008 VCAA letter that 
he could submit evidence showing his service-connected 
disability had increased in severity.  The veteran was 
informed that evidence of an increase in severity could be 
submitted in the form of statements from his doctor 
containing physical and clinical findings, the results of 
laboratory tests or x-rays, and lay statements from 
individuals who could describe the manner in which the 
disability had become worse.  The veteran was told to inform 
the RO of dates of treatment at VA facilities so those 
records could be obtained, and that if he had not been 
recently examined or treated, he could submit his own 
statement indicating the frequency and severity of symptoms 
and additional disability caused by the conditions.  The 
veteran was also provided the applicable rating criteria.  
The letter meets all VCAA requirements.  Although the letter 
was not provided prior to the adjudication of the claim, 
there was no prejudice due to the timing of the letter 
because the veteran was subsequently afforded an opportunity 
to submit evidence, and the claim was readjudicated.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision, as the veteran was advised of the Dingess precedent 
by letter dated in March 2006.

II.  Factual Background

Service medical records show that in September 1944 the 
veteran sustained a gunshot wound, by machine gunfire, to the 
lower abdomen, in the hypogastric area.  He was given 
penicillin, and underwent debridement and suturing of the 
affected area.  A notation in the service medical records 
apparently made while the veteran was treated in the field, 
prior to his evacuation to England for additional treatment, 
characterized the gunshot wound as perforating the abdominal 
wall, but non-penetrating.  When admitted for treatment at 
the 119th General Hospital in England, the veteran complained 
of a healing scar in the hypogastric area, midline.  The 
history was noted as a machine gun bullet had entered 
"penetrating to hypogastric abdomen in and out and scratched 
penis going on into nearby trailer".  Examination showed a 2 
inch well-healed scar in the midline hypogastric area.  He 
underwent a second suturing after being evacuated.  These 
sutures were removed in October 1944, and subsequent 
treatment records showed that the veteran's condition was 
good, he was ambulatory, his bowels were regular, and his 
appetite was good.  A notation in October 1944 showed that 
the diagnosis was penetrating wound of the abdominal wall, 
hypogastric area, moderately severe.  He underwent a period 
of rehabilitation, and was to be returned to non-combat duty.  
The final diagnosis was " wound, penetrating, abdominal 
wall, hypogastric area, moderately severe, incurred as result 
of enemy machine gunning from aircraft".  

By December 1945 rating decision, the RO granted service 
connection for "gunshot wound, abdominal wall" and assigned 
a 10 percent rating, effective from October 23, 1945.

By July 1947 rating decision, the RO continued the 10 percent 
rating for a "scar, gunshot wound, abdominal wall", 
pursuant to Diagnostic Code 7301.

On VA examination in October 1947, the veteran reported that 
shortly after his discharge in 1945 he had some abdominal 
pain and vomiting, but the symptoms subsided and for many 
months he had no abdominal symptoms.  The diagnoses included 
scar, asymptomatic, abdominal wall.

On VA examination in January 1950, the diagnosis was scar, 
linear, postoperative, between umbilicus and symphysis pubia, 
length 12 cm., asymptomatic.  

On VA examination in February 1951, it was noted that the 
veteran's records showed "a rather insignificant creasing 
wound of the anterior abdominal wall" in service, which was 
treated by debriding and healed without complications.  The 
veteran claimed that it hurt.  His bowels were regular and 
there were no other symptoms.  The scar was noted to be very 
superficial, non-tender to palpation, and with no evidence of 
hernia.  

On VA examination in May 1979, the veteran's digestive system 
was found to be normal and he was noted to have a service-
connected lower abdominal scar, but an evaluation was not 
requested.  

Received from the veteran in May 2004, was his claim for an 
increased rating for his service-connected residuals of 
gunshot wound to the abdominal wall. 

VA treatment records dated from 1995 through January 2004 
show no complaints or treatment related to the veteran's 
service-connected gunshot wound residuals.

On VA examination in July 2004, it was noted that the 
examination was triggered by "some lower abdominal pain that 
occurred spontaneously about a month ago".  The veteran 
denied any problems with bowel action and had no vomiting.  
The examiner was unable to tell from the veteran's 
description what kind of injury he had or what kind of repair 
work had been done, and the examiner was unable to see any 
scars, although noted some areas looked like faint scars.  
The veteran's peristalsis was normal.  It was noted that the 
veteran had an appointment to be seen soon about his lower 
abdominal problem, which the examiner was unable to diagnosis 
at that time.  

On VA examination in October 2004, it was noted that the 
veteran had complained that his abdominal pain had steadily 
worsened over the course of the last year.  He still managed 
to get up and go about his daily work, but reported that he 
had been having this pain at the site of the gunshot injury 
everyday.  He reported that straining himself with bending, 
lifting, and pushing caused the pain to get worse, and that 
he needed to lie down in order to relieve the pain.  He 
reported that that pain was not associated with his bowels or 
food intake.  The site of the injury was noted to be between 
the umbilicus and suprapubic region in the area of the rectus 
muscles.  Physical examination revealed a 1 inch scar, 
between the umbilicus and the suprapubic region, that was 5 
mm in width.  The examiner noted that the scar "appeared a 
little sensitive on palpation, but there were no signs of 
breakdown or inflammation".  The examiner noted that the 
scar was pinchable, and that the veteran winced when the scar 
was pressed and when the fat pad along the scar was pinched.  
Deep palpation in other areas of the abdomen did not cause 
any pain.  The examiner noted that the strength of the 
abdominal wall muscles appeared to be taut.  The impression 
was that the veteran had a "scar related to the gunshot 
injury that he sustained, followed by tethering and adhesions 
of the subcutaneous fascia and fat most likely causing his 
symptoms".  The examiner recommended that the veteran follow 
up with his primary care physician to get a surgical opinion 
regarding the tethering and adhesions related to his cough.  

On VA examination in January 2007, the veteran reported 
occasional pain in the area of his abdominal injury, mainly a 
burning kind of pain.  He reported that it did not restrict 
his activities in any way, and he was able to bend, lift, and 
push.  He denied any worsening of the pain at the time of the 
examination.  He denied any change in bowel habits, nausea or 
vomiting, or blood in his stool.  He reported that the scar 
site was well healed, and there was no skin breakdown.  
Physical examination showed a one inch scar between the 
umbilicus and suprapubic region, that was about 7 mm in 
width.  There was no pain on scar palpation, the scar was 
found to be superficial, and abdominal examination was 
otherwise normal.  No hernia was noted.  The impression was 
well-healed scar after a gunshot injury and no pain at that 
time.

In July 2007 the veteran testified at a videoconference 
hearing that the scar from his gunshot wound to the abdomen 
"stings" and was painful.  He was not receiving any 
treatment related to his scar.  He testified that his scar 
gave him pain "once in awhile" but not all the time, and 
that his doctor told him he had adhesions.  The veteran 
testified he did not want his adhesions cut out, and that his 
doctor told him that his pain was caused by adhesions.  He 
reported no bulging at the scar site.  

The veteran was afforded another VA examination in October 
2008.  The report reflects that the veteran gave a history of 
being struck by a machine gun bullet from an airplane which 
tore through his clothing and entered the abdominal wall just 
below the umbilicus, and exited just below that point.  The 
veteran underwent surgical exploration and repair, and 
recuperated uneventfully to return to duty after a month.  
The veteran reported that in the scar area of the abdomen, he 
had occasional sharp pain, especially with mild pressure.  
These were described as stinging, burning pains which were 
brief and only occurred with leaning against an object or 
some other form of pressure.  He had no problems with 
distention of the abdomen, bowel function, or urinary 
function.  The bullet may also have grazed the penis as it 
exited, but he had no symptoms in that area.  He had noticed 
no interference with his daily functions as far as walking or 
getting up and down from a supine position.  He had not 
noticed a hernia.  

On physical examination, the veteran was hardy appearing and 
walked with a slightly abbreviated gait.  He was quite alert 
and animated in his conversation.  Inspection of the abdomen 
revealed a slightly hypopigmented scar between the umbilicus 
and the pubis.  It was 7 cm in vertical length, and 1.5 cm 
across.  It was non tender and well healed, with a smooth 
texture.  There was slight tenderness with pressure over the 
scar.  There was no underlying induration, and no defect in 
the underlying abdominal wall musculature.  There was no 
retraction or elevation, and no apparent fixation to the 
underlying tissues.  There was no evidence of hernia and 
there was moderate firmness of the abdominal wall when tensed 
actively by the veteran.  

The diagnosis was superficial gunshot wound to the lower 
abdominal wall with slightly symptomatic scar, and no other 
residual from injury in the underlying abdominal wall 
(musculature group number XIX).  

III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimants condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Prior to 1947, it appears that the veteran's service-
connected gunshot wound residuals were rated under diagnostic 
criteria (3208) that are no longer in effect.  

Since 1947, the RO has rated the veteran's gunshot wound 
residuals of the abdominal wall under Diagnostic Code 7301.  
The July 1947 rating decision, shows that the RO continued 
the 10 percent rating for a "scar, gunshot wound, abdominal 
wall", pursuant to Diagnostic Code 7301.  A review of the 
veteran's medical history and the RO rating decisions 
(excerpted above in part), show that since 1947, the scar 
resulting from the gunshot wound to the abdomen, has been the 
only residual disability.  The RO, however, continued to rate 
the veteran's service-connected residuals of gunshot wound to 
the abdominal wall under Diagnostic Code 7301.  Since the 10 
percent rating has been in effect for more than 20 years, the 
evaluation is protected, by law, against reduction.  38 
C.F.R. § 3.951.

Under Diagnostic Code 7301 (peritoneum adhesions), a 10 
percent rating is warranted for moderate adhesions with 
pulling pain on attempting to work or aggravated by movements 
of the body, or occasional episodes of colic pain, nausea, 
constipation, perhaps alternating with diarrhea, or abdominal 
distension.  A 30 percent evaluation contemplates a 
"moderately severe" disorder with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  38 C.F.R. § 
4.114, Diagnostic Code 7301.

The Board has noted that effective October 23, 2008, the VA 
amended the Schedule for Rating Disabilities by revising that 
portion of the Schedule that addresses the Skin, so that it 
more clearly reflects VA's policies concerning the evaluation 
of scars.  Specifically, these amendments concern 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7805.  this amendment is 
effective October 23, 2008.  However, this amendment shall 
apply to all applications for benefits received by VA on or 
after October 23, 2008.  Therefore, the amendment does not 
apply to the veteran's claim.  

After reviewing the entire record, the Board concludes that 
the evidence does not display symptomatology of sufficient 
severity to warrant a rating in excess of 10 percent for the 
veteran's gunshot wound residuals of the abdominal wall, 
pursuant to Diagnostic Code 7301.  Neither on examination or 
in the hearing testimony, did the veteran complain of any 
obstruction, nor was any obstruction noted on clinical 
examination.  In July 2004 he complained of lower abdominal 
pain, but reported that his peristalsis was normal.  In 
October 2004 he again complained of abdominal pain, but 
indicated the pain was not associated with his bowels or food 
intake.  In January 2007, he reported occasional pain in the 
area of his abdominal injury, mainly a burning kind of pain, 
but denied any change in bowel habits, nausea, vomiting, or 
blood in his stool.  In July 2007 he testified that his 
gunshot wound scar was painful and that his doctor told him 
that his abdominal pain was caused by adhesions.  The wound 
is not a "moderately severe" disorder with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  Thus, the 
Board finds that the evidence of record does not more nearly 
approximate the criteria under Diagnostic Code 7301 for a 30 
percent rating.  38 C.F.R. § 4.7.  Rather, the Board finds 
that the evidence of record more nearly approximates the 
criteria for a 10 percent rating under Diagnostic Code 7301, 
as the veteran has reported having pain in the abdominal area 
with body movements.  Therefore, the Board concludes that a 
rating in excess of 10 percent, pursuant to Diagnostic Code 
7301 is not appropriate.  Moreover, the Board notes that 
while the veteran has reported ongoing abdominal pain during 
the pendency of this claim, the Board finds that this pain is 
encompassed and compensated for in the 10 percent rating 
assigned pursuant to Diagnostic Code 7301.  

Since there is a residual scar resulting from the gunshot 
wound in service, the Board must therefore consider whether 
the impairment manifested by the scar may be afforded an 
additional, compensable evaluation under the appropriate 
diagnostic code.  All impairment arising from a single 
disability may be awarded separate, compensable evaluations, 
where that impairment is not already contemplated by the 
assigned diagnostic code, and except as otherwise directed in 
the rating schedule.  Esteban v. Brown, 6 Vet. App. 259 
(1994).

Scars that are superficial and poorly nourished with repeated 
ulceration; are tender and painful on objective 
demonstration; or that limit function of the affected part 
parts warrant the assignment of a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  

With regard to the veteran's scar, on VA examination in 
October 2004 the scar "appeared a little sensitive on 
palpation, but there were no signs of breakdown or 
inflammation".  The examiner noted that the scar was 
pinchable, and that the veteran winced when the scar was 
pressed and when the fat pad along the scar was pinched.  The 
impression was that the veteran had a "scar related to the 
gunshot injury that he sustained, followed by tethering and 
adhesions of the subcutaneous fascia and fat most likely 
causing his symptoms".  On VA examination in January 2007, 
the veteran reported occasional pain in the area of his 
abdominal injury, mainly a burning kind of pain.  Physical 
examination showed no pain on scar palpation and the scar was 
found to be superficial.  In July 2007 the veteran testified 
that the scar "stings" and was painful "once in awhile" 
but not all the time, and that his doctor told him the pain 
was caused by adhesions.  A review of the evidence, however, 
does not show that a separate compensable rating for the 
veteran's abdominal scar is warranted.  The record reflects 
that a 10 percent rating has already been assigned pursuant 
to Diagnostic Code 7301, which encompasses the veteran's 
pain.  Although the veteran's pain has at times been 
attributed to adhesions, and at other times attributed to a 
scar, the fact remains that there is only one pain for which 
a disability rating can be assigned.  Most recently, on 
examination in October 2008, the VA examiner stated that 
there was a superficial gunshot wound to the lower abdominal 
wall with a slightly symptomatic scar, but no other residual 
from injury in the underlying wall.  In essence, the VA 
examiner opined that there was a single disability, rather 
that multiple separate disabilities.  In light of this 
opinion, to assign separate ratings for adhesions and a 
painful scar would be to tantamount to evaluating the same 
"manifestations" under various diagnoses, which is 
prohibited.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  Similarly, 
in light of the finding on examination in October 2008 that 
there is no underlying damage to the musculature, the Board 
finds that a separate rating for muscle damage is not 
warranted.  In summary, the preponderance of the evidence 
reflects that the veteran's service-connected residuals of a 
gunshot wound to the abdominal wall are no more than 10 
percent disabling.  Consequently, the benefit-of-the- doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), as to an extra-schedular rating.  However the 
evidence of record and the veteran's contentions do not show 
either frequent hospitalization or marked interference with 
employment due to the service-connected residuals of a 
gunshot wound to the abdominal wall.  Likewise, there is no 
other evidence of record to show that his residuals of a 
gunshot wound to the abdominal wall involve such disability 
that an extra- schedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Therefore, the Board 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.


ORDER

A rating in excess of 10 percent for gunshot wound residuals 
of the abdominal wall is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


